Twin Disc, Incorporated WE PUT HORSEPOWER TO WORK ™ November 7, 2012 Twin Disc, Incorporated November 7, 2012 Safe Harbor Statement This presentation contains statements that are forward-looking within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.These statements are based on management’s current expectations that are based on assumptions that are subject to risks and uncertainties.Actual results may vary because of variations between these assumptions and actual performance.Investors are referred to Twin Disc’s fiscal year 2012 Annual Report and Form 10-K, “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Forward-Looking Information,” which outlines certain risks regarding the Company’s forward-looking statements.Copies of the Company’s SEC filings may be obtained from the SEC, and are available on Twin Disc’s web site (www.twindisc.com), or by request from the Investor Relations department at the Company. Twin Disc, Incorporated •Founded in 1918 •Headquartered in Racine, WI •≈1,030 employees (FYE ‘12) •FY12 Revenues of $356M FY11 Revenues of $310M FY10 Revenues of $228M •We are a global company –Well-known customers around the world –Mfg Operations in the U.S., Italy, Belgium, Switzerland and Japan (JV) –World-wide distributor network –Global:53% of fiscal 2012 sales to international markets 2 1 1 # Manufacturing location (# of facilities in each location) Company owned distribution/service location Purchasing/sourcing offices Twin Disc At A Glance November 7, 2012 Twin Disc, Incorporated November 7, 2012 FY 2012 Highlights $ millions $ millions •Quarterly sequential sales & earnings improvement –Sales up over 15% vs. FY ‘11 –Earnings up nearly 40% to record $2.26 per diluted share •Key Markets –Oil & gas markets experienced strong growth in shipments compared to FY ‘11 –Sales in the Pacific Rim continued strong, at near record levels, Asia became 2nd largest market after N. America –Modest recovery in Mega Yacht and European markets off of fiscal ‘10 lows –Patrol boat business continued to expand –ARFF, Military & Commercial Marine were steady Twin Disc, Incorporated Net Sales & Net Earnings (1st Fiscal Quarter) •Sales down 15.4% from record Q1 ‘12 –Pressure pumping transmission business continued to slow down –Commercial marine business experienced strong demand in North America (Gulf Coast) & Asia (particularly in China) •$1.3 million profit, or $0.11 per diluted share, down from all-time quarterly record of Q1 ‘12 –Unfavorable mix of business and volume declines impacted margins & overall profitability in Q1, typically the Company’s weakest quarter +30% +33% November 7, 2012 Twin Disc, Incorporated November 7, 2012 Land-Based Products Pressure Pumping •Fiscal 2012 Highlights: –Achieved record unit sales –Introduced 7500 series transmission into the market –Backlog declined as order activity dropped throughout the 2nd half of fiscal year •Fiscal 2013 Outlook: –Expect slow orders and shipments thru at least 3rd fiscal quarter –Operators will continue to adjust to supply overhang and lower prices •Fiscal 2014 & Beyond: –Unconventional drilling to grow significantly –International opportunities to expand –7500 acceptance to continue –Company continues to be well positioned for growth (U.S. dry gas in trillion cubic feet per year) Source: EIA, Annual Energy Outlook 2012. Twin Disc, Incorporated November 7, 2012 Land-Based Products ARFF & Military •Fiscal 2012 Highlights: –ARRF and military transmission sales continued to show modest, steady growth •Fiscal 2013 Outlook: –Developing next generation transmission system –Market to remain stable, with potential for modest growth •Fiscal 2014 & Beyond: –Expect to see continued steady demand for both ARFF and military transmissions over the long run Twin Disc, Incorporated November 7, 2012 Land-Based Products Industrial Products •Fiscal 2012 Highlights: –Shipments and orders up in N. America, and more moderately in Europe –Aggregate, recycling, construction and oil & gas markets recovered from post recession levels •Fiscal 2013 Outlook: –Market expected to remain steady thru fiscal 2013 –Developing remote controlled dry PTO’s and upgrading hydraulic PTO product line –Expanding pump drives into higher HP –Focus on expansion into BRIC •Fiscal 2014 & Beyond: –Expect international markets to drive long-term growth strategy –Continue product differentiation and technological innovation to meet market demands Twin Disc, Incorporated November 7, 2012 Marine & Propulsion Systems Commercial Marine •Fiscal 2012 Highlights: –N. American (particularly Gulf Coast) market experienced strong year-over-year gains –Asia continued near record levels –European shipbuilding remained at weak levels •Fiscal 2013 Outlook: –N. American and Asian markets expected to continue to grow –European market remains uncertain, likely to take 2-3 years to recover •Fiscal 2014 & Beyond: –Continue expansion into South America (particularly Brazil) and Asia –New product development, including joystick for commercial applications Twin Disc, Incorporated November 7, 2012 Marine & Propulsion Systems Patrol Boat •Fiscal 2012 Highlights: –Growth continued in Asia, especially China, as need for coastal security increased –Twin Disc propulsion package recognized as the standard for fast patrol boat technology •Fiscal 2013 Outlook: –Demand remains strong, but unpredictable due to delays in build schedules •Fiscal 2014 & Beyond: –Expect demand for coastal security applications to further grow Twin Disc, Incorporated November 7, 2012 Marine & Propulsion Systems Pleasure Craft •Fiscal 2012 Highlights: –Market remained at historic lows (down 50-70% versus prior highs) –EJS™ introduced, gained market share –Announced Caterpillar agreements •Fiscal 2013 Outlook: –New boat construction to remain at depressed levels –Continue to focus on global packaging strategy to gain market share –Cat® Three60 available to the market •Fiscal 2014 & Beyond: –Likely 5+ years before market fully recovers to pre-recession levels –Continue to emphasize product development and technological differentiation in our products to further market share gains Twin Disc, Incorporated November 7, 2012 Corporate Profile - Geographic Diversity Sales (as a % of total sales) FY2012 FY2006 •Highlights: –More than 50% of sales were outside the USA in fiscal 2012 –Asia surpassed Europe as 2nd largest end market (achieving record sales) –Sales to China more than doubled year-over -year –Overall CAGR from 2006 to 2012 7% (Asia 13%) •Outlook: –Continue to focus on BRIC as largest growth opportunity –Sourcing, sales and engineering resources already on the ground in India & China, with plans to expand the Company’s capabilities in those regions Twin Disc, Incorporated November 7, 2012 Managing Our Cost Structure CAPEX •Investing in core competencies •Expanding presence in low cost manufacturing locations •Spent $90+ million over past 8 yrs Twin Disc, Incorporated Sourcing Offices November 7, 2012 Managing Our Cost Structure Low Cost Lower Cost Corporate HQ/Mfg Mfg locations Twin Disc, Incorporated •Technology –Oil & Gas •8500 Series –ARFF •“Pump & Roll” –Military •“Legacy” Contracts November 7, 2012 What Differentiates Us? –Marine •Patented QuickShift® •Dynamic Positioning/DPII •Rolla CFD Twin Disc, Incorporated November 7, 2012 What Differentiates Us? •94+ Years of Proven Application Know-How •Niche Market Focus •Product/Market & Geographic Diversity •Core Manufacturing Capabilities # Mfg location Co.-owned dist. 3rd Party dist. Service dealers Twin Disc, Incorporated Looking Ahead November 7, 2012 Twin Disc, Incorporated November 7, 2012 FY04 FY05 FY06 FY07 $ millions Corporate Six Month Backlog (Mfg Orders to be shipped in the next 6 months) FY08 FY09 FY11 FY10 FY12 FY13 Twin Disc, Incorporated November 7, 2012 Fiscal Year 2013 Outlook •Oil and Gas landscape causes near term outlook to be cautious •Marine markets will remain mixed –Pleasure Craft improving off of low base, primarily from market share gains - EJS™ & Cat Three60 impact –Work Boat, including US Gulf and Asian markets, showing improvement –Patrol Boat market is expanding •Industrial, ARFF & Military showing modest growth •Asian market continues at near record levels; Europe is slow; while US (excluding Oil and Gas) is improving modestly Twin Disc, Incorporated November 7, 2012 Fiscal Year 2014 & Beyond •Oil and Gas landscape: mid to longer term prospects remain very favorable –Continued globalization of the pressure pumping business –7500 expected to gain market share •Global marine markets expected to be growing –Pleasure Craft market expected to be recovering, as well as continuing market share gains coming from EJS® and Cat® Three60 and the introduction of innovative Cat POD system featuring patented QuickShift® transmission technology –North American and Asian Work Boat market anticipated to continue to grow, with Europe beginning to show signs of recovery –Patrol Boat demand for coastal security applications to grow •Industrial, ARFF & Military outlook remains steady •Global growth opportunities in BRIC markets, particularly China, India and Brazil, continue to materialize Twin Disc, Incorporated WE PUT HORSEPOWER TO WORK ™ November 7, 2012 Twin Disc, Incorporated Appendices November 7, 2012 Twin Disc, Incorporated November 7, 2012 Corporate Profile - Market Diversity Pleasure Craft Market: •Target Markets: High speed planing and displacement yachts from 50’ to 150’, diesel-powered •Products:Transmissions, Surface Drives, Propellers, Steering/Thruster/Trim Systems, Water Jets, Controls, EJS •Channels: Engine OEMs & dealers, & boat builders •Customers: CAT, CMD, MAN, MTU, Volvo / Azimuth, Baia, Ferretti, Maritimo, Palmer Johnson, Riviera, Sanlorenzo, Sunseeker •Competition: ZF, Reintjes / Kamewa /Side Power, Ultraflex Appendix I Twin Disc, Incorporated November 7, 2012 Corporate Profile - Market Diversity Work Boat Market: •Target Markets: planing and displacement vessels from 30’ to 250’, diesel-powered •Products:Transmissions, Propellers, MCD’s, Water Jets, Controls •Channels: Engine OEMs & dealers, boat builders & distribution •Customers: CAT, Cummins, IVECO, Mitsubishi, Volvo / Damen / Sewart Supply (operators: Secor, Tidewater, Groupe Bourbon) •Competition: ZF, Reintjes / Kamewa, Hamilton Appendix II Twin Disc, Incorporated November 7, 2012 Corporate Profile - Market Diversity Patrol Boat Market: •Target Markets: military, patrol and coast guard vessels from 30’ to 90’, diesel-powered •Products:Transmissions, Surface Drives, Propellers, Steering/Thruster/Trim Systems, Water Jets, Controls, EJS •Channels: Engine OEMs & dealers, naval authorities & boat builders •Customers: CAT, CMD, MAN, MTU, Volvo / Indian Navy/Coast Guard, Israeli Navy, Turkish Coast Guard, USCG, US Navy,
